MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                          Jun 29 2016, 8:51 am

this Memorandum Decision shall not be                                CLERK
                                                                 Indiana Supreme Court
regarded as precedent or cited before any                           Court of Appeals
                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rodney D. Lloyd,                                         June 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A04-1510-CR-1800
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Jon P. Phillips,
Appellee-Plaintiff                                       Judge Pro Tempore
                                                         Trial Court Cause Nos.
                                                         79D05-1405-CM-291,
                                                         79D05-1307-FD-317



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1510-CR-1800 | June 29, 2016     Page 1 of 4
[1]   Rodney Lloyd appeals the trial court’s revocation of his probation. He argues

      that the trial court improperly admitted a probable cause affidavit into evidence.

      Finding that any error was harmless, we affirm.


                                                     Facts
[2]   On November 13, 2013, Lloyd pleaded guilty to two criminal charges: class D

      felony receiving stolen property and class A misdemeanor carrying a handgun

      without a license. The trial court sentenced Lloyd to an aggregate term of 910

      days, of which 262 days had already been served. The balance of 648 days

      would be served on unsupervised probation.


[3]   On July 1, 2014, Lloyd pleaded guilty to another crime: class B misdemeanor

      false informing. The trial court sentenced Lloyd to a further 180-day sentence.

      However, pursuant to a plea agreement, the court ordered that only 68 days be

      served; the remaining 112 days were suspended to unsupervised probation. The

      terms of Lloyd’s probation included good and lawful behavior for both the 2013

      and 2014 convictions.


[4]   In November 2014, the State filed petitions to revoke Lloyd’s probation in both

      causes because he had been arrested and charged with armed robbery and

      several other related offenses. The trial court conducted a hearing on the State’s

      petitions on September 23, 2015, at which Lloyd testified. He admitted that he

      had been convicted and sentenced on the armed robbery charge and that he had

      been on probation when he committed that offense.



      Court of Appeals of Indiana | Memorandum Decision 79A04-1510-CR-1800 | June 29, 2016   Page 2 of 4
[5]   During the hearing, the trial court also admitted the affidavit of probable cause

      from the new armed robbery case. The author of this document is identified

      only as “Affiant,” with no indication of who “Affiant” is, and the signature on

      the document is illegible.


[6]   The trial court found that Lloyd had violated the terms of his probation. It

      revoked Lloyd’s probation and ordered him to serve the balance of his

      sentences. Lloyd now appeals.


                                   Discussion and Decision

[7]   Lloyd argues that the trial court erred by admitting the affidavit of probable

      cause into evidence. He argues that the document bore insufficient indicia of

      reliability. In short, he questions the document’s trustworthiness.


[8]   Probation is not a right to which a criminal defendant is entitled; instead, it is a

      matter that is left to the discretion of a trial court. Prewitt v. State, 878 N.E.2d
184, 188 (Ind. 2007). Revocation of probation is a two-step process. Parker v.

      State, 676 N.E.2d 1083, 1085 (Ind. Ct. App. 1997). First, a trial court must

      make the factual determination that a violation of a condition of probation has

      actually occurred. Id. Second, after a violation of the conditions of probation

      has been established, a trial court must then determine whether the violation

      warrants revocation of the probation. Id. By statute, this determination is made

      in an evidentiary hearing unless the probationer admits to the violation. Ind.

      Code § 35-38-2-3. In a probation revocation hearing, a defendant, though


      Court of Appeals of Indiana | Memorandum Decision 79A04-1510-CR-1800 | June 29, 2016   Page 3 of 4
       endowed with certain due process rights, is not afforded the same formal

       procedural and evidentiary rules that must be followed at criminal trials.

       Gagnon v. Scarpelli, 411 U.S. 778, 789 (1973). Our Supreme Court has stated

       that, in probation revocation hearings, courts may consider any relevant

       evidence that bears indicia of reliability, including reliable hearsay. Cox v. State,

       706 N.E.2d 547, 551 (Ind. 1999).


[9]    Even if we accepted Lloyd’s argument that the admission of the probable cause

       affidavit into evidence was error, we find that it would be harmless error. See,

       e.g., Figures v. State, 920 N.E.2d 267, 273 (Ind. Ct. App. 2010) (explaining that

       admission of evidence in a probation revocation hearing is harmless error if

       there are independent grounds for a court to revoke probation). It was

       unnecessary for the trial court to rely upon the affidavit, as Lloyd admitted

       under oath that he committed the armed robbery offense while on probation.

       The trial court was aware of the problematic nature of the affidavit, but stated,

       “I don’t even know that I need to necessarily rely so much on [the affidavit] . . .

       He was clearly on probation for both these cases at the time this incident

       occurred and there’s twelve people who found beyond a reasonable doubt that

       the defendant did commit the crime.” Tr. p. 12-13. Therefore, the trial court

       did not need to rely on the probable cause affidavit to find that Lloyd had

       violated probation, and any error was harmless.


[10]   The judgment of the trial court is affirmed.


       May, J., and Brown, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1510-CR-1800 | June 29, 2016   Page 4 of 4